Citation Nr: 9927293	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  96-45 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to compensation under 38 U.S.C.A. § 1151 for 
stomach pain secondary to ventral hernia repair.

2. Entitlement to increased compensation under 38 U.S.C.A. 
§ 1151 for decreased visual acuity of the right eye 
secondary to cataract surgery.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from February 1942 to October 
1945.   

This matter was last before the Board of Veterans' Appeals 
(Board) in May 1997, on appeal from a May 1996 rating 
decision of the Waco, Texas Department of Veterans Affairs 
(VA) Regional Office (RO).    At that time, the Board 
remanded the appellant's claims to afford the appellant an 
opportunity to present testimony and evidence at a Travel 
Board.  In August 1997, the Travel Board was held.  

Having reviewed the appellant's testimony and all pertinent 
lay and medical evidence of record, the Board is of the 
opinion that the issues on appeal have been fully developed 
and the case is ready for appellate review.  


FINDINGS OF FACT

1. Competent evidence has not been obtained suggesting a 
linkage between the appellant's gastrointestinal symptoms 
and an October 1992 VA ventral hernia repair.  

2. The appellant sustained a loss of 10 percent right eye 
visual acuity as a result of a June 1993 VA cataract 
surgery.


CONCLUSIONS  OF LAW


1. The appellant's claim of entitlement to compensation under 
38 U.S.C.A. § 1151  for stomach pain secondary to ventral 
hernia repair is not well grounded. 38 U.S.C.A. § 5107 
(West 1991).

2. The assignment of a 10 percent disability evaluation for 
decreased visual acuity of the right eye is appropriate.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 38 C.F.R. §§ 
4.75, 4.83a, 4.84a, Diagnostic Codes 6077, 6079 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant argues that as a result of an October 1992 
ventral hernia repair conducted by VA medical care providers, 
he has increased stomach symptoms, including pain and general 
discomfort.  He contends that under 38 U.S.C.A. § 1151, he is 
entitled to VA compensation benefits.  

In pertinent part, 38 U.S.C.A. § 1151 provides that when 
there is no willful misconduct by a veteran, additional 
disability resulting from VA hospitalization, medical or 
surgical treatment causing injury, or aggravation thereof, 
shall be compensated as if service-connected.  See also 38 
C.F.R. § 3.358 (1998).

As to his vision claim, the appellant argues that the loss of 
his right eye vision occasioned by a June 1993 VA cataract 
surgery is more severe than is contemplated by the originally 
and currently assigned zero percent rating.  

The appellant's vision claim is to be analyzed by reference 
to all of the evidence of record in support of his claim.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  The 
determination of the appellant's disability is in turn 
determined through the application of a schedule of ratings, 
which is predicated upon the average impairment of earning 
capacity.  Separate diagnostic codes identify various 
disabilities.  38 U.S.C. § 1155; 38 C.F.R. § 3.321(a) and 
Part 4.  Applicable regulation provides that where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1998).

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record is to enable the claimant to 
understand the precise basis for the Board's decision, as 
well as to facilitate review of the decision by courts of 
competent appellate jurisdiction.  See Vargas-Gonzalez v. 
West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 
Vet. App. 49, 56-57 (1990); 38 U.S.C.A. § 7104(d)(1) (West 
1991).  With this requirement of law, and in light of the 
appellant's contentions, a brief factual review of evidence 
of record as found in the appellant's claims folder would be 
helpful to an understanding of the Board's decision.  The 
Board will then analyze each of the appellant's claims in 
light of the applicable law.  


Entitlement to compensation under 38 U.S.C.A. § 1151 
for stomach pain secondary to ventral hernia repair

Factual Background

The record reflects that in October 1992, the appellant was 
admitted to the VA Medical Center (VAMC) in Temple, Texas, 
and diagnosed to have a ventral hernia.  It was noted that 
the appellant also had intra-abdominal adhesions, and chronic  
anemia.  It was further noted that the appellant had a 
history of numerous previous gastrointestinal surgeries, to 
include an appendectomy, a cholecystectomy, and two 
exploratory laparotomies.  

The appellant underwent ventral hernia repair and 
enterolysis.  The report of hospitalization reflects that the 
appellant had previously had multiple admissions for small 
partial obstructions and intermittent epigastric pain.  At 
the time of discharge, his post-operative course was assessed 
as unremarkable and he was eventually returned to a regular 
diet which he tolerated well.  He was discharged in good 
condition with good prognosis.      

In due course of the development of his claim, VA medical 
records were received reflecting that the appellant had 
continuing care of various gastrointestinal symptoms.  In 
December 1992, the appellant complained of a "pulling 
sensation" upon ambulation.  He was reassured that this was 
a normal post-operative consequence.  Later that month, he 
was hospitalized after complaining of one day of abdominal 
pain, emesis and nausea.  He was diagnosed to have a small 
bowel obstruction and treated.  

Continuing records of VA medical care were received.  In 
January 1995, the appellant complained of constipation and 
was prescribed a high fiber diet.  In March 1995, he was 
issued an abdominal support belt for control of a distended 
abdomen.  He was also treated for esophageal ulcers, periodic 
blood in his stool, and was diagnosed to have diverticulosis 
of the colon.  A VA examiner observed that the appellant may 
then have been anemic and was developing a gastrointestinal 
malignancy.  A blood transfusion was recommended.  The record 
of the March 1995 VA hospitalization is devoid of any mention 
of the appellant's October 1992 hernia repair.  

The appellant underwent a VA physical examination in March 
1996.  The examiner noted that the appellant's abdomen was 
obese and protuberant, and manifested soft bowel sounds.  
Diffuse tenderness was noted in the right upper and mid-
epigastric areas.  There were no palpable masses and no 
organomegaly found.  It was noted that the appellant was 
mildly anemic.  He complained of morning pain in the 
epigastric region.  The examiner opined that the appellant's 
upper abdominal pain was unrelated to the surgical procedure 
of October 1992, but that it was possibly related to the 
weakening of the abdominal wall or possible recurrent 
adhesions.  

In September 1996, a letter authored by H.E.B., M.D., the 
appellant's private treating physician, was received.  Dr. B. 
stated that he had reviewed the records of the appellant's VA 
medical treatment and surgical procedures.  He opined that 
"without question," the VA treatment was appropriate, and 
that he did not think that further operative treatment was 
then warranted.  

At a November 1996  personal hearing before a hearing officer 
at the RO, the appellant testified in substance that he 
continued to experience internal bleeding as evidenced by 
blood in his stool.  He stated that he also had continued 
abdominal pain, and that he did not have this pain prior to 
his surgery.  The appellant reported that no physician had 
opined that his current gastrointestinal problems were the 
result of any VA treatment. 

In a January 1997 letter, T.A.M., M.D. stated that the 
appellant's ventral hernia had recurred, and that the 
appellant was "at least 50%" disabled from it.  In a 
contemporaneously dated letter, J.R.B., M.D., stated that the 
appellant was "50-75% disabled" and that it would be 
reasonable to conclude that a large ventral hernia might add 
another "10-20%" to the disability.  

The appellant underwent a VA physical examination in July 
1997.  He was diagnosed to have abdominal pain of 
undetermined etiology, mild anemia secondary to multiple 
myeloma, and status post-operative gastrojecjunostomy, 
probably secondary to a previous ulcer.  The physician 
observed that the appellant was principally complaining of 
abdominal pain, but that the pain could not have arisen from 
the previous ventral hernia repair.  The physician noted that 
prior to the ventral hernia repair, the appellant had already 
been complaining of abdominal pain, and that the appellant 
had then been shown to have abdominal adhesions, which could 
"definitely" cause abdominal pain.  

At an August 1997 Travel Board hearing,  the appellant 
testified in substance that he continued to have abdominal 
pain.  He alleged that his October 1992 ventral hernia 
operation "went bad" after a short time, and that his 
stomach had "ruptured."  



Relevant Law and Analysis

Under 38 U.S.C. A. § 5107(a), an applicant for benefits has 
the "burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  Such a claim has been defined by the Court 
to be "one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible" in order meet the burden established in the 
statute.  Kandik v. Brown, 9 Vet. App. 434, 439 (1996); See 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

In order for a 38 U.S.C.A. § 1151 claim to be well grounded, 
there must be competent evidence of a current disability (a 
medical diagnosis); of VA treatment (medical and some lay 
evidence); and of a nexus between the VA treatment and the 
current disability (medical evidence).  Cf. Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); aff'd per curiam, 78 F.3d 604 
(Fed.Cir. 1996)(table); see Jones (James O.) v. West, No. 98-
664 (U.S. Vet. App. July 7, 1999); Watai v. Brown, 9 Vet. 
App. 441, 443 (1996).

Where the determinative issue involves either medical 
etiology or diagnosis, competent medical evidence is 
necessary to fulfill the well-grounded claim requirement.  
Where the determinative issue does not require medical 
diagnosis or etiology, lay testimony by itself may suffice to 
meet the statutory burden.  Caluza,   7 Vet. App. at 504; 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The 
truthfulness of evidence is presumed in determining whether a 
claim is well grounded.  Meyer v. Brown, 9 Vet. App. 425, 429 
(1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

The burden to submit evidence sufficient to establish a 
"well-grounded" claim is the claimant's, and the claimant's 
alone.  Epps v. Gober, 126 F.3d 1464, 1469 (Fed.Cir. 1997).  

Having carefully reviewed all of the evidence of record in 
light of the appellant's contentions, the Board finds that 
the appellant has not submitted a well-grounded claim of 
entitlement to service connection for stomach pain under the 
provisions of 38 U.S.C.A. § 1151.  Specifically, the record 
does not contain an opinion rendered by a competent medical 
professional linking the appellant's abdominal pain on a 
causal basis to his October 1992 ventral hernia operation.  

The Board first observes that in evaluating this evidence, it 
has only considered that evidence proffered in support of the 
appellant's claim.  King, supra.  This evidence may be 
summarized as reflective of continuing care for various 
gastrointestinal and hemic disorders.  However, these records 
are devoid of any mention of the appellant's October 1992 
ventral hernia repair, beyond the mere notation of its 
historical occurrence.  

As a layperson, the appellant is plainly competent to testify 
that he has stomach pain and other gastrointestinal symptoms.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994); Horowitz v. 
Brown, 5 Vet. App. 217, 221-22 (1993).  However, he is not a 
medically trained professional, and he therefore is not 
competent to render a medical opinion that the symptoms he 
now experiences were caused by any VA medical treatment, as 
opposed to those symptoms that were present before such care 
was afforded.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Boeck v. Brown, 6 Vet. App. 14, 16 (1993); see Clyburn v. 
West, 12 Vet. App. 296 (1999).

The Board has carefully considered the January 1997 letters 
of Drs. T.A.M. and J.R.B. to the effect that the appellant 
has from between a 50 to 75 percent disability resulting from 
a ventral hernia.  However, these letters are not reflective 
of any mention of the cause of the appellant's recurrent 
ventral hernia, especially with regard to the appellant's 
allegation regarding VA medical care.  To the extent that the 
physicians have opined as to the degree of the appellant's 
disability, their opinions are irrelevant.  See Bloom v. 
West, 12 Vet. App. 185 (1999).  

The Board has examined all evidence of record with a view 
towards determining whether the appellant has notified VA of 
the possible existence of information which would render his 
claim plausible.  However, the Board finds no such 
information.  See Beausoleil v. Brown, 8 Vet.App. 459, 464-
465 (1996); Robinette v. Brown, 8 Vet.App. 69, 80 (1995).

The Board notes in this regard that during the August 1997 
Travel Board, the appellant through his representative 
reported that another VA examination had been scheduled to 
determine if there was a relationship between the problems he 
reported and the October 1992 surgery.  See transcript, page 
5.  However, VA has no duty to develop or adjudicate a claim 
in the absence of a finding that it is well grounded.  This 
has been consistently held to be a predicate requirement to 
VA's assistance.    See Morton v. West, (U.S. Vet. App. July 
14, 1999); Caluza and Epps, supra.  

Although the appellant has reported the scheduling of such an 
examination, at this juncture there is no information as to 
what information, if any, it would reveal as to the critical 
issue in this matter.  Because this information does not 
suggest that evidence presently exists that would render this 
claim plausible, further inquiry by VA is not warranted at 
this time.  Carbino v. Gober, 10 Vet. App. 507, 510 (1997). 

A well-grounded claim not having been presented, the claim is 
denied.


Entitlement to increased compensation under 38 U.S.C.A. 
§ 1151
for decreased visual acuity of the right eye secondary to 
cataract surgery

Factual Background

VA optometric treatment records reflect that in April and 
June 1993, the appellant's right eye visual acuity was 
assessed as 20/300.  On the latter occasion, the appellant 
complained of failing vision of one year's duration in his 
right eye.  The appellant was diagnosed to have a cataract of 
the right eye.  

The record reflects that in June 1993, the appellant 
underwent a surgical procedure at the VAMC in Temple, Texas 
for treatment of a right eye cataract.  

In February 1996, the appellant underwent a VA vision 
examination.  He was diagnosed to have "poor vision" 
following his cataract surgery.  His corrected, right eye, 
far visual acuity was noted to be 20/200.  The examiner 
stated that surgery contributed to the appellant's right eye 
decreased vision.  During a privately obtained June 1996 
optometric examination, the appellant's right eye visual 
acuity was again assessed as 20/200.

During the November 1996 personal hearing conducted at the 
RO, the appellant stated that his eyeballs periodically 
became sore.  He stated that the VA physician who had 
conducted his June 1993 cataract surgery admitted that he 
dropped an eye implant behind his eye.  

In a December 1996 letter, A.D., M.D., an opthamologist, 
reported that the appellant's best corrected right eye 
distant visual acuity was 20/200.  In visual acuity testing 
conducted by VA providers in July and October 1997, the 
appellant's right eye distant vision was noted to be 20/400.

Relevant Law and Analysis

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1

Ratings on account of visual impairments considered for 
service connection are, when practicable, to be based only on 
examination by specialists. Such special examinations should 
include uncorrected and corrected central visual acuity for 
distance and near, with record of the refraction.  Snellen's 
test type or its equivalent will be used. Mydriatics should 
be routine, except when contraindicated. Funduscopic and 
ophthalmologic findings must be recorded.  38 C.F.R. § 4.75.  
Measurement of the visual field will be made when there is 
disease of the optic nerve or when otherwise indicated.  38 
C.F.R. § 4.76.

Visual acuity is rated based on best distant vision 
obtainable after correction by glasses.  38 C.F.R. § 4.75.  
When service connection is in effect for only one eye, the 
non-service-connected eye is considered to have vision of 
20/40 or better.  In such instances, visual acuity of the 
service-connected eye is rated 0 percent when corrected 
distant visual acuity is 20/40 or better; it is rated 10 
percent when it is 20/50, 20/70 or 20/100; and it is rated 20 
percent when 20/200.  38 C.F.R. §§ 4.83a, 4.84a, Diagnostic 
Codes 6077, 6079.

In determining that additional disability exists as a result 
of VA hospitalization, medical or surgical treatment or 
examination, the claimant's physical condition immediately 
prior to the disease or injury on which the claim for 
compensation is based will be compared with the subsequent 
physical condition resulting from the disease or injury.  38 
C.F.R. § 3.358(b). 

The Board has carefully considered all medical and lay 
evidence of record with regard to this claim, and is of the 
opinion that a 10 percent disability evaluation is 
appropriately assigned for an impairment of right eye vision.  

Prior to the June 1993 cataract surgery, the appellant's 
right eye visual acuity was noted to be 20/300.  Mechanical 
application of the schedular criteria under 38 C.F.R. 
§ 4.84a, Diagnostic Code 6077, would therefore have resulted 
in a finding that the appellant's right eye vision impairment 
would have been appropriately rated as 20 percent disabling.  
Subsequent to the June 1993 cataract surgery, the appellant's 
right eye vision has been assessed to be 20/400 on the most 
recent VA visual acuity testing in July and October 1997.  
Mathematically converted, this would result in a finding that 
the appellant's right eye vision acuity is 10/200, warranting 
the assignment of a 30 percent disability evaluation.  
38 C.F.R. § 4.84a, Diagnostic Code 6077.  With consideration 
of the appellant's right eye visual acuity prior to the June 
1993 cataract surgery, the evidence therefore shows a 
diminution of 10 percent as a result of the cataract surgery, 
and the claim will therefore be granted to that extent.   

The Board notes that during the August 1997 Travel Board, the 
appellant reported that he was having headaches that he 
believed were caused by the June 1993 cataract surgery.  
However, as is discussed above, there must be proffered 
competent medical evidence to establish a linkage between 
asserted disorders and VA medical treatment.  The appellant 
has not submitted such evidence in this matter as to his 
claimed headaches.  


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
stomach pain secondary to ventral hernia repair is denied.

A 10 percent disability evaluation for decreased visual 
acuity of the right eye is granted.  



		
	Richard B. Standefer
	Member, Board of Veterans' Appeals



 
  The Board notes that in the May 1996 rating decision, the appellant was also 
denied service connection for an asserted bladder injury.  The appellant's August 
1996 notice of disagreement does not pertain to this denial.  

